LECHE, J.,
dissenting.
The plaintiff as holder of notes amounting to $146.50, brought the present suit against defendant, coupling therewith a sequestration, and praying to be put in possession of a Ford truck. There is no moneyed demand against defendant, nolis there any demand for the ownership of the truck; the prayer of the petition is for the possession of the truck and no other relief is expressly demanded or prayed for.
The facts as admitted on the trial of the case are that the Poplarville Garage Company of Mississippi, entered into a conditional sale contract within the State of Mississippi, with one Joseph Namie, also of that State whereby the garage company sold to Namie, on the condition that the ownership would remain in the vendor until payment should be made in full, one Ford truck of the value of $468.00. That Namie had paid up to the institution of this suit, all of the purchase price except $146.50. That this contract was entered into on March 9, 1926, that Namie removed the truck into the State of Louisiana, that he sold it, that it passed into the hands and under control of several persons, that the last purchaser was defendant who acquired it as an innocent purchaser, and that it was sequestered in the hands of defendant in the present suit filed on April 25, 1927, in the Parish of St. Tammany.
Plaintiff claims as assignee of the contract of March 9, 1926, as appears by an endorsement signed by the Poplarville Gar.age Company, written on the back of said conditional sale contract.
Defendant acquired the truck from Slidell Motor Company, a concern located in Slidell, and engaged in the automobile business. The truck had already gone into the ordinary channels of trade and commerce. See C. C. Art. 3507.
Plaintiff relies upon the case of Overland Texarkana Company vs. Bickley, as authority to sustain his demand.
The facts in the cited case show fraud, deceit and misrepresentation on the part of the purchaser; the auto had been stolen or obtained under false pretense and there *655liad been due diligence on the part of the seller. Besides this, the Act 193, p. 321 of 1920, of this State was in force and effect at the time the purchaser swindled the Overland Texarkana Company and Bickley, while at the present time that Act is no longer in force, having been repealed by Act 92, p. 172 of 1922.
If the majority opinion in this case prevails, then no one is safe in buying a movable in this State, as the seller’s title may in the remote past, depend upon a conditional sale made in some other State.
I therefore dissent.